DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 and 2-9 of U.S. Patent No. 11,301,487 Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claim 1 only differs by the preamble reciting a system than the server recited in claim 19 of US Patent 11,301,487. Instant claims 2-9 differ by being directed towards a system rather than a method in claim 2-9 of US Patent 11,301,487.
Allowable Subject Matter
Claims 1-9 are allowable once a terminal disclaimer has been filed. 
The following is a statement of reasons for the indication of allowable subject matter: 
Lim generally teaches a system for controlled-tuning path performance data collection through a single application control. In an embodiment, performance data collection may be turned on or off from an application host running a path performance data application via a user interface. The tool may automatically update performance data collection characteristics as the application host I/O data path changes according to user controlled settings but without requiring further user intervention during the updating. In various embodiments, the tool may update continuously and/or at specified intervals. Turning on path performance data collection on the application host via the user interface may automatically set up synchronized performance data collection for all managed objects within I/O data path(s) of the managed objects.
Pawar generally teaches a data storage system identifies and protects the unprotected virtual machines. For instance, the system automatically identifies and categorizes unprotected virtual machines. The system further identifies those unprotected virtual machines that remain uncategorized and notifies a system administrator of the unprotected virtual machines. The system further applies a default backup policy to the uncategorized and unprotected virtual machines to provide protected virtual machines.
Mutalik generally teaches systems and methods for backing up data associated with storage area network (SAN) data stores connected to a backup device over a SAN such that the backup is performed without using a local area network (LAN). The systems and methods include receiving a snapshot of a virtual machine (VM), the VM being associated with a VM datastore disk, which is further associated with a unique ID. The unique ID associated with the VM datastore disk is compared with a unique ID associated with a disk available on the computing device. When the unique ID associated with the VM datastore disk matches the unique ID associated with the disk on the computing device, the disk on the computing device with the matching unique ID is opened for reading, and data from the opened disk is copied to a copy data storage pool over a storage area network.
The cited prior art when considered individually or in combination does not teach the claimed invention seen in the independent claims. A prior art search was conducted and no prior art anticipates or obviously teaches the claimed invention before the effective filing date. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-9880757-B1, US-20170132044-A1, US-20150234611-A1, US-20150227602-A1, US-8972987-B2, US-8825919-B1, US-20140181044-A1, US-20140181810-A1, US-20140040410-A1, and US-20180287912-A1 partially disclose limitations in claims 1-9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL SHARPLESS whose telephone number is (571)272-1521. The examiner can normally be reached M-F 7:30 AM- 3:30 PM (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK FEATHERSTONE can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.C.S./Examiner, Art Unit 2166                                                                                                                                                                                                        
/MARK D FEATHERSTONE/Supervisory Patent Examiner, Art Unit 2166